[Exhibit 99.28.h.1. Other Material Contacts – Administration Agreement] ADMINISTRATION AGREEMENT THIS AGREEMENT is made as of this 14th day of November, 2005 as amended February 22, 2008,June 26, 2009, April 28, 2010 and June 17, 2011 by and between the American Independence Funds Trust (the "Trust"), a Delaware business trust having its principal place of business at 335 Madison Avenue, Mezzanine, New York, NY 10017, and American Independence Financial Services, LLC ("AIFS"), a limited liability company organized under the laws of the State of Delaware and having its principal place of business at 335 Madison Avenue, Mezzanine, New York, NY 10017. WHEREAS, the Trust is an open-end management investment company registered under the Investment Company Act of 1940, as amended (the "1940 Act"); and WHEREAS, the Trust desires that AIFS provide certain administrative services for each series of the Trust, listed on Schedule A attached hereto and made part of this Agreement, as such Schedule A may be amended from time to time (individually referred to herein as the "Portfolio" and collectively as the "Portfolios"); and WHEREAS, AIFS is willing to perform such services on the terms and conditions set forth in this Agreement; NOW, THIEREFORE, in consideration of the mutual premises and covenants herein set forth, the parties agree as follows: 1. Retention of AIFS. The Trust hereby retains AIFS to act as the administrator of the Trust and to furnish the Trust with the services as set forth below. AIFS hereby accepts such employment to perform such duties. Al FS shall provide the Trust with regulatory reporting services; shall provide all necessary office space, equipment, personnel, compensation and facilities for handling the affairs of the Trust; and shall provide such other services as the Trust may request that AIFS perform consistent with its obligations under this Agreement. Without limiting the generality of the foregoing, AIFS shall: (a) calculate Trust expenses and administer all disbursements for the Trust, and as appropriate compute the Trust's yields, total return, expense ratios and portfolio turnover rate; (b) prepare and coordinate, in consultation with Trust counsel, the preparation of prospectuses, statements of additional information, registration statements and proxy materials; (c) prepare such reports, notice filing forms and other documents (including reports regarding the sale and redemption of shares of the Trust as may be required in order to comply with federal and state securities law) as may be necessary or desirable to make notice filings relating to the Trust's shares with state securities authorities, monitor the sale of Trust shares for compliance with state securities laws, and file with the appropriate state securities authorities compliance filings as may be necessary or convenient to enable the Trust to make a continuous offering of its shares; (d) develop and prepare, with the assistance of the Trust's investment adviser, communications to shareholders, including the annual and semiannual reports to shareholders, coordinate the mailing of prospectuses, notices, proxy statements, proxies and other reports to Trust shareholders, and supervise and facilitate the proxy solicitation process for all shareholder meetings, including the tabulation of shareholder votes; 1 (e) administer contracts on behalf of the Trust with, among others, the Trust's investment adviser, distributor, custodian, transfer agent and fund accountant; (f) supervise the Trust's transfer agent with respect to the payment of dividends and other distributions to shareholders; (g) calculate performance data of the Trust for dissemination to information services covering the investment company industry; (h) file all of the Trust's tax returns, and prepare and mail annual Form 1099, Form W­2P and Form 5498 to appropriate shareholders, with a copy to the Internal Revenue Service; (i) assist with the layout and printing of prospectuses and supplements thereto, and assist with and coordinate layout and printing of the Trust's semi-annual and annual reports to shareholders; (j) provide individuals reasonably acceptable to the Trust's Trustees to serve as officers of the Trust, who will be responsible for the management of certain of the Trust's affairs as determined by the Trustees; (k) advise the Trust and its Trustees on matters concerning the Trust and its affairs including making recommendations regarding dividends and distributions; (l) obtain and keep in effect fidelity bonds and directors and officers/errors and omissions insurance policies for the Trust in accordance with the requirements of the 1940 Act and as such bonds and policies are approved by the Trustees; (m) monitor and advise the Trust and its Portfolios on their registered investment company status under the Internal Revenue Code of 1986; (n) monitor and advise the Trust and its Portfolios on compliance with applicable limitations as imposed by the 1940 Act and the rules and regulations thereunder or set forth in the Trust's or any Portfolio's then current Prospectus or Statement of Additional information; (o) provide such internal legal services as are requested by the Trust including, but not limited to, the coordination of meetings and preparation of materials for the quarterly and special meetings of the Trustees and meetings of the Trust's shareholders; (p) cooperate with, and take all reasonable actions in the performance of its duties under this Agreement to ensure that all necessary information is made available to, the Trust's independent public accountants in connection with the preparation of any audit or report requested by the Trust; (q) cooperate with, and take all reasonable actions in the performance of its duties under this Agreement to ensure that the necessary information is made available to the Securities and Exchange Commission (the "SEC") or any other regulatory authority in connection with any regulatory audit of the Trust or the investment adviser of the Trust; (r) perform all administrative services and functions of the Trust to the extent administrative services and functions are not provided to the Trust by other agents of the Trust; (s) furnish advice and recommendations with respect to other aspects of the business and affairs of the Trust as the Trust and AIFS shall determine desirable. 2. Subcontracting. 2 AIFS may, at its expense and, upon written notice to the Trust, subcontract with any entity or person concerning the provision of the services contemplated hereunder; provided, however, that AIFS shall not be relieved of any of its obligations under this Agreement by the appointment of such subcontractor and provided further, that AIFS shall be responsible, to the extent provided in Section 7 hereof, for all acts of such subcontractor as if such acts were its own. 3. Allocation of Charges and Expenses. AIFS shall furnish at its own expense the executive, supervisory and clerical personnel necessary to perform its obligations under this Agreement. IFS shall also pay all compensation, if any, of officers of the Trust who are affiliated persons of AIFS. The Trust assumes and shall pay or cause to be paid all other expenses of the Trust not otherwise allocated herein, including, without limitation, organization costs, taxes, expenses for legal and auditing services, the expenses of preparing (including typesetting), printing and mailing reports, prospectuses, statements of additional information, proxy solicitation material and notices to existing shareholders, all expenses incurred in connection with issuing and redeeming shares, the costs of custodial services, the cost of initial and ongoing registration and/or qualification of the shares under federal and state securities laws, fees and out-of-pocket expenses of Trustees who are not affiliated persons of AIFS or the investment adviser to the Trust, insurance premiums, interest, brokerage costs, litigation and other extraordinary or nonrecurring expenses, and all fees and charges of investment advisers to the Trust. 4. Compensation of AIFS. For the services to be rendered, the facilities furnished and the expenses assumed by AIFS pursuant to this Agreement, the Trust shall pay to AIFS compensation at an annual rate specified in Schedule B attached hereto. Such compensation shall be calculated and accrued daily, and paid to AIFS monthly. The Trust shall also reimburse AIFS for its reasonable out-of-­pocket expenses incurred on the Trust's behalf, including but not limited to the reasonable travel and lodging expenses incurred by officers and employees of AIFS in connection with attendance at Board meetings and other expenses approved by the Trust. 3 If this Agreement becomes effective subsequent to the first day of a month or terminates before the last day of a month, AIFS' compensation for that part of the month in which this Agreement is in effect shall be prorated in a manner consistent with the calculation of the fees as set forth above.
